DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed June 19, 2019.  Claims 13-24 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Patent Application No. DE10 2016 226 325, filed on December 29, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 19, 2019, December 8, 2020 and February 8, 2021 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 18-20 are objected to because they include “and/or”, which is not a positive recitation of the claims as it is open to interpretation as to whether one, another or both limitations are required.
Claims 13 and 18-20 are objected to because it appears the word ‘of’ is missing after the term “consideration” (e.g. see line 4 of claim 13 and similar limitation in claims 18-20).

Claims 14-17 are also objected to for including the same limitations as claim 13, because its dependence thereupon. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term/phrase “in consideration”, mentioned three times in claims 13-15, 17-22 and 24 is a relative term which renders the claims indefinite. The term/phrase “in consideration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claims 17 and 24 recite the limitations "the actual motor force” and “the actual brake application force".  There is insufficient antecedent basis for these limitations in the claims.

The term/phrase “intensity” in claims 17 and 24 is a relative term which renders the claims indefinite. The term/phrase “intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The Office further notes that the deficiencies in independent claims 13 and 18-20 extend to dependent claims 14-17 and 21-24, due to their dependencies, and are thus also rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0318910, to Kaestner et al. (hereinafter .
.
As per claim 13, and similarly with respect to claims 18-20, Kaestner discloses A control apparatus for at least one electromechanical brake booster of a braking system of a vehicle (e.g. see , comprising: an electronic device to output at least one control signal to a motor of the electromechanical brake booster in consideration at least of a braking definition signal, regarding a braking input of a driver of the vehicle (e.g. see Fig. 1, and paragraph 0019-0020, wherein a brake system of a vehicle is shown and described) and/or of an automatic speed control system of the vehicle, outputted to the electronic device (e.g. see the Office notes the alternate claim structure); wherein the electronic device is further configured to specify, in consideration at least of the braking definition signal, a target motor force of the motor of the electromechanical brake booster (e.g. see paragraph 0021, wherein an electromechanical brake booster 14 is provided that generates additional braking force based upon driver’s braking force Ff) or a target brake application force of the electromechanical brake booster into a brake master cylinder, located downstream from the electromechanical brake booster, of the braking system (e.g. see the Office notes the alternate claim structure).
While Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037) Kaestner fails to disclose every feature of wherein the electronic device is further configured to output the at least one control signal to the motor in consideration of a force difference between the specified target motor force and an estimated or measured actual motor force of the motor of the electromechanical brake booster, or between the specified target brake application force and an estimated or measured actual brake application force of the electromechanical brake booster into the downstream brake master cylinder.  However, Witte teaches manipulating an electrotechnical brake booster to reach a targeted braking force based upon a measured brake force (i.e. a difference between specified target brake application force and measured actual brake application force) (e.g. see at least paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include comparing applied braking force to actual braking force in order to generate an optimum braking force for the purpose of ensuring safe distance between vehicles or with an object.

As per claim 14, and similarly with respect to claim 21, Kaestner discloses the features of claim 13 and 20, respectively, and further discloses wherein the electronic device is further configured to specify a target rotation speed of the motor of the electromechanical brake booster in consideration of the force difference, and to output the at least one control signal to the motor of the electromechanical brake booster in consideration of the specified target rotation speed (e.g. see paragraphs 0021, 0032 and 0037, wherein Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation speed of the electromechanical brake booster).

As per claim 15, and similarly with respect to claim 22, Kaestner discloses the features of claim 14 and 21, respectively, and further discloses wherein the electronic device is further configured to specify the target rotation speed of the motor of the electromechanical brake booster, in consideration of the force difference, so that an absolute value of the specified target rotation speed is always greater than or equal to a defined minimum absolute rotation speed value not equal to zero (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero).

As per claim 16, and similarly with respect to claim 23, Kaestner discloses the features of claim 15 and 22, respectively, and further discloses wherein the electronic device is further configured to specify the absolute value of the target rotation speed to be equal to the defined minimum absolute rotation speed value if an absolute value of the force difference is less than a defined comparison value not equal to zero, and to specify the absolute value of the target rotation speed as a function of the force difference if the absolute value of the force difference is greater than the defined comparison value (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero, when it is applied, and equal to zero when not needed).

As per claim 17, and similarly with respect to claim 24, Kaestner discloses the features of claim 13 and 20, respectively, and further discloses wherein the electronic device is further configured to estimate the actual motor force of the motor of the electromechanical brake booster, or the actual brake application force of the electromechanical brake booster into the downstream brake master cylinder, in consideration at least of a present current intensity of a motor current of the motor of the electromechanical brake booster and of a present rotation angle of a rotor of the motor of the electromechanical brake booster (e.g. the Office notes applied pressure through rotation of the electrotechnical brake booster would be based upon a rotation angle of a rotor of the booster as the rotational angle signifies the amount of fluid displacement and applied pressure or added applied pressure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669